DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January, 2022 has been entered.

RESPONSE TO AMENDMENT
This Non-Final Office Action is in response to Applicant’s Remarks/Amendments filed on 24 January, 2022, within the request for continued examination under 37 CFR 1.114.
As noted previously, the amendments have been entered.

Disposition of Claims
Claims 1-13 and 15-21 are pending.
Claim 14 was cancelled.

Specification
Applicant’s amendments to paragraph 108 of the specification file don 24 January, 2022 overcomes the objections set forth at pages 3-4 of the Final Office Action mailed on 9 November, 2021. No new matter has been presented or entered with such amendments. The objections are withdrawn.

Claim Objections
Applicant’s amendments to claims 3, 6, and 9 overcome the claim objections set forth at page 4 of the Final Office Action mailed on 9 November, 2021. No new matter has been presented or entered with such amendments. The claim objections are withdrawn

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 20 and 21 overcome the claim rejections under 35 U.S.C. 112(a) set forth at pages 5-6 of the Final Office Action mailed on 9 November, 2021. No new matter has been presented or entered with such amendments, which are supported at least in figures 14-15B and paragraph 53. The claim rejections are withdrawn. 
Applicant’s amendments to claims 1, 6, 8, and 16-18 overcome the claim rejections under 35 U.S.C. 112(b) set forth at pages 6-8 of the Final Office Action mailed on 9 November, 2021. No new matter has been presented or entered with such amendments. However, Applicant has not overcome the previously set forth rejection of claim 19, at pages 7-8 of the Final Office Action mailed on 9 November, 2021. See below for explanation, and reiterated rejection.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the mechanical securement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that het claim limitation recites a mechanical securement.

Allowable Subject Matter
Claims 1-13, 15-18, and 20-21 are allowable over the prior art.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

RESPONSE TO ARGUMENTS
Applicant's arguments filed 24 January, 2022, with respect to the rejection of claim 19 under 35 U.S.C. 112(b), have been fully considered but they are not persuasive. Applicant asserts that amendments have been made to claim 19 to overcome the rejection under 35 U.S.C. 112(b). However, no amendments have been presented with regards to the claim. In light of this, . 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/8/2021